
	

114 SRES 470 IS: Recognizing the 100th anniversary of the Portland Cement Association, the national organization for the cement manufacturing and concrete industry.
U.S. Senate
2016-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 470
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2016
			Mr. Moran (for himself and Mr. Manchin) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Recognizing the 100th anniversary of the Portland Cement Association, the national organization for
			 the cement manufacturing and concrete industry.
	
	
 Whereas the first concrete road in the United States was built in 1890, and a portion of the original pavement of that road is still in use as of May 2016;
 Whereas, in 1916— (1)the Portland Cement Association was established as the national organization for the cement manufacturing and concrete industry; and
 (2)Congress passed the first Federal-aid highway legislation, setting in motion the development of a network of national highways;
 Whereas, in 1921, the Portland Cement Association joined the Bureau of Public Roads and various State agencies to determine the best ways to design and build concrete roads, resulting in the Illinois Division of Highways Bates Test Road, a landmark project that established the most economical design for concrete pavements;
 Whereas the Portland Cement Association participated in design and testing for the Hoover Dam, the Grand Coulee Dam, and many other concrete projects;
 Whereas 60 percent of the 41,000-mile highway system authorized under the Federal-Aid Highway Act of 1956 (70 Stat. 374), which established the Highway Trust Fund, was constructed using concrete, based on research and performance data identifying the significance of using concrete throughout the interstate highway system;
 Whereas due to new and increasing uses of concrete that required specialized research, the Portland Cement Association added 2 new laboratory facilities in 1958, a structural laboratory and a fire research center, which resulted in the development of more durable and economical buildings and improvements in fire safety for concrete structures and transportation facilities;
 Whereas 2016 marks the 100th anniversary of the establishment of the Portland Cement Association; and
 Whereas the Portland Cement Association advocates in support of sustainability, resiliency, economic growth, infrastructure investment, and overall innovation and excellence in construction throughout the United States: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 100th anniversary of the Portland Cement Association;
 (2)commends the Portland Cement Association for its work and dedication to— (A)the infrastructure of the United States; and
 (B)innovative developments; (3)recognizes the strong initiatives of the Portland Cement Association to improve the state of the cement industry; and
 (4)recognizes the members of the Portland Cement Association and all cement manufacturers on the centennial celebration of the establishment of the Portland Cement Association.
			
